DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Claim status
3.	Claims 1, 2, 5 and 8-10, 12 and 13 are pending; claim 1 is independent and claims 3, 4, 6, 7, 11 and 14-17 have been withdrawn. 
Information Disclosure Statement
4.	The information disclosure statement filed 11/30/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Arguments
5.	Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument in pages 3-4, that (the British Intellectual Property Office (UK IPO) has granted my patent as GB2537193…. And For the German examination I applied in March, submitting a translation of the current UK/US claims. I was then notified it would take place in October. The result was, all of my claims were principally regarded as grantable, but a few changes were suggested. I take the opportunity to submit these claims amendments, translated, with this RCE….).
However, any Intellectual Property Offices has laws and rules to be applied during the examination process and using a common term definition to grant a patent or rejected the application, so as examining this application in USPTO we must apply the laws and rules that provided by the USPTO even the application granted patent from other Intellectual Property Offices.
The examiner confirming that the argument in page 4-6, that Waldern fails to teaches “static mirror” and “uniformly shape”  is not referring to the current claims and should be withdrawn. 
In response to applicant’s argument pages 6-8, that Waldern in view of Hoellwarth fail to teach the mirror having optical shape being invariant, as recited in claim 1.
However, the examiner respectfully disagrees, Hoellwarth disclosed in Para 0072, wherein the optical subassembly may be widely varied. The optical subassembly may include various optical components that may be static or dynamic components depending on the needs of the system.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
For the same reasons above rejection to claims 2, 5 and 8-10, 12 and 13 still stands. 
Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1, 2, 5 and 8-10, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recited “a monotonic”, in lines 11 and 21 and claim 12 recited “toroidal”, line 3,  which was not described in the specification in such a way, the 
Claims 2, 5 and 8-10, 12 and 13 are rejected based on the dependency of rejected claim.
Drawings
8.	The drawings are objected to under 37 CFR 1.84(h) (5) because Figure 5 show(s) modified forms of construction in the same view, for example a planar display 3 changed to slightly curved display 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
9.	The amendment filed 11/30/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows:
The amended specification recited in the background of the invention section, (In [4], an apparatus is proposed for the near-eye display of computer generated images with a curved display surface 25 in an on-.axis-configuration (e.g. Figs. 2A.3 with according text). In [4], However, …), see page 3,  disclosed a description to figures as a prior art  e.g. Figs. 2A, 3 are not included in the drawing provided by the applicant. 
The amended specification recited in Brief Description of the drawing section, fig. 5 show …a slightly curved display …, page 5.
The amended specification recited in Detailed Description of the Invention, recited in pages 9-10, to reflect the amended features in amended drawing figure 5.
All the amendment to the specification filed on 11/30/2021should be delete.
The applicant would be advised to delete all the new matter added to specification which is not supported by the original disclosure.		
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

11.	Claims 1, 2, 5, 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walden (US 2004/0108971), and further in view of Hoellwarth (US 2010/0079356).
 Regarding claim 1, Walden teaches apparatus for viewing an image generated by a signal or information processing system or a computer, (fig. 9),
the apparatus comprising either one display (fig. 9, component 10) and optics assembly (fig. 9, component 22) for one eye or two display and optics assemblies each one of them dedicated to each of the two eyes of a user (Para 0077),
the display and optics assemblies each being characterized by consisting of:
(a)    a display, the display from the front side of which, which is facing away from the eye, light can be emitted or reflected as an area pattern representing an image (fig. 9 and Para 0094, wherein the display screen 10 is interposed between the dynamic mirror 22 and the observer's eye, and is formed by a generally light-transmitting screen 23 on which are provided a series of visible light emitters 24. The triads are spaced apart from one another, to permit the eye 11 to view the displayed image after reflection by the dynamic mirror 22 and subsequent passage through the screen 23), 
the display having a shape being part of a monotonic continuous shape curved around the eye (fig. 9 and Para 0073, wherein the display screen is curved and that curve is generally centered on the eye point, so the shape of the display is curved around the user eye),
the display being at least partially transparent allowing to see through it from its back side which is facing toward the eye (fig. 9 and Para 9, wherein the triads are 
(b) optics assembly consisting of a single non-transparent or semi-transparent mirror (fig. 9, component 22 and Paras 0094-0095, wherein the mirror 22 use of reflection techniques that means the mirror surface is non-transparent or semi-transparent because some of rays reflect back to opposite direction),
the mirror back reflecting and focusing toward the eye the light pattern emanating from the display and thereby allowing the image to be viewed through the back side of the display (fig. 9 and Para 0095, wherein the image can be generated by modulating the emitters 24 and synchronously modifying the diffracting patterns contained in the mirror 22 in such a way that the required image is produced by switching the direction of the emitted light in the field of view),
the mirror having an optical shape being part of a monotonic continuous shape curved around the eye (Para 0059, wherein the apparatus also comprises means for engaging the screen with the observer's head in a position such that the curve thereof is generally centered on the eye point, so the mirror having a curved shape around the user eye),
the mirror providing to the eye the image as a virtual image (Paras 0076-0077, wherein apparatus is intended for use in a head-mounted device for viewing virtual reality images).
Walden does not expressly disclosed the mirror having optical shape being form invariant.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device as taught Walden by including the teaching of Hoellwarth in get predictable result.
Regarding claim 2, Walden teaches the apparatus of claim 1 wherein the front side of the displays comprises a dot pattern of non-transparent partial surface areas working as a light reflecting or light emitting active matrix display showing the image, and wherein the display also comprises transparent partial surface areas in between the non-transparent areas, allowing for seeing through the display (fig. 9 and para 0094).
Regarding claim 5, Walden does not expressly disclose in the embodiment of figure 9, wherein the front side of the displays comprises a dot pattern of passive reflective partial surface areas diffuse reflecting an image provided by at least one image projector focused on the display front surface, and wherein the display also comprises transparent partial surface areas in between the reflective areas, allowing for seeing through the display.
	However, Walden disclosed in the embodiment figures 37, 38 and Paras 0182-0186, wherein viewing apparatus 1500 includes an image generator 1501 arranged to emit light into projection optics 1502. The projection optics 1502 are arranged to project light from the image generator towards a dynamic optical element 1503 which comprises Red, Green and Blue holographic layers 1503R, 1503G, 1503B. By enabling these layers sequentially, the element 1503 can present a full color image to a user, 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device as taught Walden in the embodiment of figure 9 by including the technique as disclosed in in the embodiment of figures 37, 38 in order to view the image in a wide field of view.
Regarding claim 8, Walden does not expressly disclose in the embodiment of figure 9, wherein the display surface is at least partly shaped as part of an ellipsoids with the center of the eye as one geometrical focal point of the ellipsoid, and the optical shape of the mirror is at least partly part of a larger ellipsoid sharing the same geometrical focal points with the display ellipsoid.
However, Walden disclosed in the embodiment fig. 4 and Para 0078, wherein the display screen 10 and the screen 12 are each of curved configuration and are centered generally on the rotation axis of the observer's eye 11.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device as taught Walden in the embodiment of figure 9 by including the technique as disclosed in in the figure 4 in order to minimize a geometric distortion and decentering effects.
Regarding claim 9, Walden does not expressly disclose in the embodiment of figure 9, wherein the display surface is at least partly shaped as parts of a spherical 
However, Walden disclosed in the embodiment fig. 4 and Para 0078, wherein the display screen 10 and the screen 12 are each of curved configuration and are centered generally on the rotation axis of the observer's eye 11.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device as taught Walden in the embodiment of figure 9 by including the technique as disclosed in in the figure 4 in order to minimize a geometric distortion and decentering effects.
Regarding claim 10, Walden teaches the method for displaying images, characterized in that by means of the apparatus according to claim 1, images of any kind, including but not limited to information, media content and simulated objects and scenes for virtual and augmented reality applications, to one or both eyes of the user (Paras 0076-0077, wherein apparatus is intended for use in a head-mounted device for viewing virtual reality images it will be appreciated that the apparatus has many other uses and applications as well and when used for virtual reality applications, two such apparatuses will in fact be provided, one for each eye).
Regarding claim 13, Walden teaches the apparatus of claim 1 wherein the display surface also incorporates light-sensitive areas which together act as a camera array sensing the retina surface patterns of the user and which are thereby allowing to implement a retina tracker for the measurement of the user’s eye movements (fig. 10 and Para 0096, wherein the eye tracker to apparatus of the type shown in FIG. 9).

12.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walden (US 2004/0108971), and further in view of Hoellwarth (US 2010/0079356), and further in view of Furness (US 5,162,828).
Regarding claim 12, Walden in view of Hoellwarth does not expressly disclose wherein the display surface shape is at least partly part of a cylindrical shape around the eye and the optical shape of the mirror is at least partly part of a toroidal shape around the eye outside of the display shape and with the same orientation as the display shape.
However, Furness disclosed in figs 20, 21, col 9 and lines 40-50, wherein the mirror 120' is toroidal in shape having a reflectivity of at least 80% to project an enlarged image of the information depicted on the display 134. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device as taught Walden to incorporated the teaching of Furness to include a  mirror in toroidal shape in order to get a predictable shape.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-	Sprague (US 2005/0264502), relates to scanned light display systems, and more particularly to scanned light displays using large numerical aperture light sources and/or relatively compact optical systems for manipulating light from the light sources. 
-	Chaum (US 2010/0149073), is directed to near-to-eye display systems for providing images into the eye of a user, and more particularly to systems that direct light at redirector structures that redirect the light through the pupil of the eye to the retina. 
-	Buehler (US 2012/0281280), relate to the field of imaging techniques, 
to application specific birefringent devices used in optical imaging devices, 
optical systems including the birefringent device and methods for designing and 
manufacturing birefringent devices. 

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        2/18/2022

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625